  Case: 4:19-cr-00312-CDP Doc. #: 55 Filed: 08/08/19 Page: 1 of 2 PageID #: 328



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
      Plaintiff,                                    )
                                                    )
 v.                                                 )    No. 4:19-cr-00312-CDP
                                                    )
 STEVEN V. STENGER,                                 )
                                                    )
      Defendant.                                    )


               ACCEPTANCE TO PRESENTENCE INVESTIGATION REPORT

           COMES NOW Defendant, Steven Stenger, by and through counsel, and for his response

to the Presentence Investigation Report, states as follows:

           Defendant has no objections to the Presentence Investigation Report as submitted to the

parties.



                                                Respectfully submitted,

                                        By:     /s/ Adam D. Fein_______________
                                                ADAM D. FEIN, #52255 MO
                                                Attorney for Defendant
                                                120 S. Central Avenue, Suite 130
                                                Clayton, Missouri 63105
                                                (314) 862-4332/Facsimile (314) 862-8050
                                                Email: afein@rsflawfirm.com




                                   CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon Mr. Hal
Goldsmith, Assistant United States Attorney.
Case: 4:19-cr-00312-CDP Doc. #: 55 Filed: 08/08/19 Page: 2 of 2 PageID #: 329
